Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,818,719 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the parent patent renders obvious the present Application.
Regarding independent claim 1: Tsai teaches method comprising:
forming a radiation-sensing region in a semiconductor substrate, the radiation-sensing region comprising a doped region of the semiconductor substrate having first dopants (Claim 1, Lines 1-5), 
the radiation-sensing region extending form a first side of the semiconductor substrate toward a second side of the semiconductor substrate, 
the first side of the semiconductor substrate being opposite to the second side of the semiconductor substrate (Claim 1, Lines 5-16);
forming a trench in the semiconductor substrate, the trench extending from the second side of the semiconductor substrate into the radiation-sensing region (Claim 1, Lines 19-21); and 
forming a passivation layer along sidewalls and a bottom of the trench, the passivation layer comprising a doped region of the radiation-sensing region having second dopants, the first dopants and the second dopants being of opposite types (Claim 1, Lines 22-26). 

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of U.S. Patent No. US 10,818,719 B2.
Regarding independent claim 1: Tsai teaches method comprising:
forming a radiation-sensing region in a semiconductor substrate, the radiation-sensing region comprising a doped region of the semiconductor substrate having first dopants, 
the radiation-sensing region extending form a first side of the semiconductor substrate toward a second side of the semiconductor substrate, 
the first side of the semiconductor substrate being opposite to the second side of the semiconductor substrate;
forming a trench in the semiconductor substrate, the trench extending from the second side of the semiconductor substrate into the radiation-sensing region; and
forming a passivation layer along sidewalls and a bottom of the trench, the passivation layer comprising a doped region of the radiation-sensing region having second dopants, the first dopants and the second dopants being of opposite types (Claim 9).
Regarding claim 2: Tsai teaches the claim limitation of the method of claim 1, on which this claim depends, 
wherein the trench has a sloped sidewall (Claim 10).
Regarding claim 3: Tsai teaches the claim limitation of the method of claim 1, on which this claim depends, 
wherein a depth of the trench is between about 0.25 μm and about 4 μm (Claim 14).
Regarding claim 4: Tsai teaches the claim limitation of the method of claim 1, on which this claim depends, 
wherein forming the radiation-sensing region in the semiconductor substrate comprises implanting the first dopants into the first side of the semiconductor substrate (Claim 8; doping a substrate includes either implant or incorporating dopants using an intermediate material; these methods are simply variant methods).
Regarding claim 5: Tsai teaches the claim limitation of the method of claim 1, on which this claim depends, 
wherein forming the passivation layer along the sidewalls and the bottom of the trench comprises implanting the second dopants into the sidewalls and the bottom of the trench (Claim 9).
Regarding claim 6: Tsai teaches the claim limitation of the method of claim 1, on which this claim depends, 
wherein a width of the trench decreases as the trench extends from the second side of the semiconductor substrate toward the first side of the semiconductor substrate (Claim 10).
Regarding claim 7: Tsai teaches the claim limitation of the method of claim 1, on which this claim depends, 
further comprising forming an interconnect structure on the first side of the semiconductor substrate (Claim 8).


Claims 1, 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. US 10,818,719 B2.
Regarding independent claim 1: Tsai teaches method comprising:
forming a radiation-sensing region in a semiconductor substrate, the radiation-sensing region comprising a doped region of the semiconductor substrate having first dopants, 
the radiation-sensing region extending form a first side of the semiconductor substrate toward a second side of the semiconductor substrate,  
the first side of the semiconductor substrate being opposite to the second side of the semiconductor substrate; 
forming a trench in the semiconductor substrate, the trench extending from the second side of the semiconductor substrate into the radiation-sensing region; and
forming a passivation layer along sidewalls and a bottom of the trench, the passivation layer comprising a doped region of the radiation-sensing region having second dopants, the first dopants and the second dopants being of opposite types (Claim 16).
Regarding claim 4: Tsai teaches the claim limitation of the method of claim 1, on which this claim depends, 
wherein forming the radiation-sensing region in the semiconductor substrate comprises implanting the first dopants into the first side of the semiconductor substrate (Claim 16, Claim 16, doping by implant process obvious variant doping by means of intermediary layer).
Regarding claim 5: Tsai teaches the claim limitation of the method of claim 1, on which this claim depends, 
wherein forming the passivation layer along the sidewalls and the bottom of the trench comprises implanting the second dopants into the sidewalls and the bottom of the trench (Claim 16, doping by implant process obvious variant doping by means of intermediary layer).

Claim 8- 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 of U.S. Patent No. US 10,818,719 B2.
Regarding independent claim 8: Tsai teaches (Claim 8-10) a method comprising: 
doping a semiconductor substrate to form a radiation-sensing region in the semiconductor substrate, a first surface of the radiation-sensing region being level with a first surface of the semiconductor substrate; 
patterning the semiconductor substrate to form a trench, the trench extending from a second surface of the semiconductor substrate into the radiation-sensing region,
the second surface of the semiconductor substrate being opposite to the first surface of the semiconductor substrate; and 
doping a first portion of the radiation-sensing region exposed by sidewalls and a bottom of the trench to form a passivation layer along the sidewalls and the bottom of the trench, the passivation layer and the radiation-sensing region having dopants of opposite types (Claim 9).  
Regarding claim 9: Tsai teaches the claim limitation of the method of claim 8, on which this claim depends,
further comprising depositing a high-k dielectric material in the trench (Claim 13). 
Regarding claim 10: Tsai teaches the claim limitation of the method of claim 8, on which this claim depends, 
further comprising forming a dielectric layer in physical contact with the first surface of the semiconductor substrate (Claim 9). 
Regarding claim 11: Tsai teaches the claim limitation of the method of claim 10, on which this claim depends, 
wherein a portion of the passivation layer is in physical contact with the dielectric layer (Claim 9). 
Regarding claim 12: Tsai teaches the claim limitation of the method of claim 10, on which this claim depends, 
wherein a second portion of the radiation-sensing region is interposed between the bottom of the trench and the dielectric layer, the second portion of the radiation-sensing region being different from the first portion of the radiation-sensing region. 
Regarding claim 13: Tsai teaches the claim limitation of the method of claim 8, on which this claim depends, 
wherein a portion of the passivation layer extends along the second surface of the semiconductor substrate. 
Regarding claim 14: Tsai teaches the claim limitation of the method of claim 8, on which this claim depends, 
further comprising, before patterning the semiconductor substrate to form the trench, thinning the semiconductor substrate (Claim 9). 

Claim 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. US 10,818,719 B2.
Regarding independent claim 15: Tsai teaches (e.g., Claims 15-20) a method comprising: 
implanting first dopants into a first side of a semiconductor substrate to form a radiation-sensing region in the semiconductor substrate; 
etching a second side of the semiconductor substrate to form a trench in the semiconductor substrate, the trench extending into the radiation-sensing region, the second side of the semiconductor substrate being opposite to the first side of the semiconductor substrate; and 
implanting second dopants into sidewalls and a bottom of the trench, the first dopants and the second dopants being of opposite types (Claim 20). 
Regarding claim 16: Tsai teaches the claim limitation of the method of claim 15, on which this claim depends,
 further comprising filling the trench with a high-k dielectric material (Claim 15, Line 15, dielectric constant is either low or high; limited number of choices). 
It would have been obvious to try to make the dielectric a high-k dielectric constant because there is a limited number of choices, the result of the modification is predictable (all the elements function as they would individually) and the there is a reasonable expectation of success.
Per MPEP: choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results... would have been "obvious to try" without more. Here there was a reasonable expectation of success. "Obviousness does not require absolute predictability of success." Id. at 903, 7 USPQ2d at 1681.
Regarding claim 17: Tsai teaches the claim limitation of the method of claim 15, on which this claim depends,
further comprising forming a dielectric layer on the first side of the semiconductor substrate (Claim 15). 
Regarding claim 18: Tsai teaches the claim limitation of the method of claim 15, on which this claim depends, 
wherein a dosage of the second dopants is in a range from about 1E11 ions/cm2 to about 1E13 ions/cm2 (Claim 17).
Regarding claim 19: Tsai teaches the claim limitation of the method of claim 15, on which this claim depends, 
wherein an implantation depth of the second dopants is in a range from about 10 nm to about 2.5 µm (Claim 18). 
Regarding claim 20: Tsai teaches the claim limitation of the method of claim 15, on which this claim depends, 
 wherein implanting the second dopants into the sidewalls and the bottom of the trench is performed without using a mask (Claim 19, it’s using a self-aligned implantation technique).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2015/0061062 A1).
Regarding independent claim 1: Lin teaches (e.g., Figs. 1-9) a method comprising:
forming a radiation-sensing region ([0012]: 108) in a semiconductor substrate ([0010] and [0012]: 102), 
the radiation-sensing region comprising a doped region of the semiconductor substrate having first dopants ([0012]: P-type), 
the radiation-sensing region extending form a first side of the semiconductor substrate ([0013]: from top side 104 of the substrate) toward a second side of the semiconductor substrate (Fig. 9, [0012]), 
the first side of the semiconductor substrate (top side 104 of substrate) being opposite to the second side of the semiconductor substrate ([0021]: bottom side 106 of the substrate);
forming a trench ([0023]: 124) in the semiconductor substrate, 
the trench extending from the second side of the semiconductor substrate (from bottom side 106 of the substrate) into the radiation-sensing region (108); and
forming a passivation layer ([0024] and [0026]: layer 126 is a passivation layer, e.g., oxide or nitride dielectric) along sidewalls and a bottom of the trench (124), 
the passivation layer comprising a charged region ([0025]) of the radiation-sensing region having second dopants (negative charged particles), 
the first dopants and the second dopants being of opposite types (P-type and N-type are opposite types),
the passivation layer (126) comprising a doped region of the radiation-sensing region having second dopants (the passivation layer includes a region of the radiation- sensing region that is doped N-type; the sensing region forms a PN junction diode).
Regarding independent claim 15: Lin teaches (e.g., Figs. 1-9) a method comprising: 
implanting first dopants into a first side of a semiconductor substrate to form a radiation-sensing region in the semiconductor substrate ([0010]-[0012]: implanting first dopants into a first side/top side 104 of a semiconductor substrate 102 to form a radiation-sensing region 108 in the semiconductor substrate); 
etching a second side of the semiconductor substrate to form a trench in the semiconductor substrate ([0023]: etching a second side/bottom side 106 of the semiconductor substrate to form a trench in the semiconductor substrate), 
the trench extending into the radiation-sensing region (108), 
the second side of the semiconductor substrate being opposite to the first side of the semiconductor substrate (bottom side 126 of the semiconductor substrate 102 being opposite to the first side 104 of the semiconductor substrate); and 
implanting second dopants into sidewalls and a bottom of the trench ([0022]-[0024]: implanting second dopants sidewalls and a bottom of the trench 124 forming region 110), the first dopants and the second dopants being of opposite types ([0022]-[0023]). 
Regarding claim 17: Lin teaches the claim limitation of the method of claim 15, on which this claim depends,
further comprising forming a dielectric layer on the first side of the semiconductor substrate ([0018]: layer 114 comprises an interlayer dielectric ILD) on the first side of the semiconductor substrate ([0017] and [0020]: on the top side 104 of semiconductor substrate 102).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0061062 A1) in view of Manda et al. (US 2015/0091121 A1) and Chen et al  (US 2012/0025199 A1).
Regarding independent claim 1: Lin teaches (e.g., Figs. 1-9) a method comprising:
forming a radiation-sensing region ([0012]: 108) in a semiconductor substrate ([0010] and [0012]: 102), 
the radiation-sensing region comprising a doped region of the semiconductor substrate having first dopants ([0012]: P-type), 
the radiation-sensing region extending form a first side of the semiconductor substrate (from top side of the substrate) toward a second side of the semiconductor substrate (Fig. 9, [0012]), 
the first side of the semiconductor substrate (top side of substrate) being opposite to the second side of the semiconductor substrate (bottom side of the substrate);
forming a trench ([0023]: 124) in the semiconductor substrate, 
the trench extending from the second side of the semiconductor substrate (from bottom side of the substrate) into the radiation-sensing region (108); and
forming a passivation layer ([0024] and [0026]: layer 126 is a passivation layer, e.g., oxide or nitride dielectric) along sidewalls and a bottom of the trench (124), 
the passivation layer comprising a charged region ([0025]) of the radiation-sensing region having second dopants (negative charged particles), 
the first dopants and the second dopants being of opposite types (P-type and N-type are opposite types),
the passivation layer (126) comprising a doped region of the radiation-sensing region having second dopants (the passivation layer includes a region of the radiation- sensing region that is doped N-type; the sensing region forms a PN junction diode).
In the alternative that the limitation “the passivation layer comprising a doped region of the radiation-sensing region having second dopants” means that the passivation layer itself has a region which is doped, then the following rejection is in order:
Lin does not expressly teach that the passivation layer comprising a doped region of the radiation-sensing region having second dopants.
Manda teaches (e.g., Fig. 1) a method comprising a passivation region ([0026] and [0036]: 23) and a radiation-sensing region ([0026]: 22),
Manda further teaches that the passivation layer ([0026] and [0036]: 23) comprising a doped region ([0026], [0033] and [0036]) of the radiation-sensing region ([0026]: 22) having second dopants ([0026], [0033] and [0036]: N-type).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Lin, the passivation layer comprising a doped region of the radiation-sensing region having second dopants, as taught by Manda, for the benefit of improving heat resistance and capability of blocking ion implantation to a Si interface and the Si substrate during the process (Manda: [0036]).
Furthermore, Chen teaches (e.g., Fig. 1-7 or alternatively 12) a method comprising forming a forming a passivation layer ([0016]-[0018]: 110) along sidewalls and a bottom of a trench ([0015]-[0016]: 90), the passivation comprising a second dopant type and a radiation-sensing region ([0022]-[0023]: 160) having a first dopant type;
the passivation layer comprising a doped region of the radiation-sensing region having second dopants, the first dopants and the second dopants being of opposite types ([0023]: the doping polarity of the radiation-detection devices 160-161 are opposite from the doping polarity of the doped trench liners/passivation layer 110-111).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in method of Lin and Manda, the dopant type of the radiation-sensing region and the dopant type of the passivation layer of Chen, such that the radiation-sensing region and the passivation layer have dopants of opposite types, as taught by Chen, for the benefit of reducing dark current issues due to charge leakage.
It would have been obvious because all the claimed elements were known in the prior (the passivation layer comprising a doped region, the radiation-sensing region having second dopants) art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions as semiconductor material and insulator layers, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the effective dat.e 
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 2: Lin, Manda and Chen teaches the claim limitation of the method of claim 1, on which this claim depends,
wherein the trench has a sloped sidewall (Lin: [0023], Fig. 4: sidewall of trench 124 is sloped).
Regarding claim 3: Lin, Manda and Chen teaches the claim limitation of the method of claim 1, on which this claim depends,
wherein a depth of the trench is between about 1 µm and about 10 µm (Lin: [0023]).
Lin as modified by Manda teaches an overlapping range of depth with respect to a depth of the trench, which is between about 0.25 µm and about 4 µm.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Regarding claim 4: Lin, Manda and Chen teaches the claim limitation of the method of claim 1, on which this claim depends,
 wherein forming the radiation-sensing region in the semiconductor substrate comprises implanting the first dopants into the first side of the semiconductor substrate (Lin: [0012], the radiation-sensing region is formed by a P-type and N-type interface; this includes the first type P-type).
Regarding claim 5: Lin, Manda and Chen teaches the claim limitation of the method of claim 1, on which this claim depends.
Lin as modified by Manda teaches that forming the passivation layer along the sidewalls and the bottom of the trench comprises implanting the second dopants into the sidewalls and the bottom of the trench (Lin: [0023]-[0024]: region 110 is formed by implantation).
Regarding claim 6: Lin, Manda and Chen teaches the claim limitation of the method of claim 1, on which this claim depends,
wherein a width of the trench decreases as the trench extends from the second side of the semiconductor substrate toward the first side of the semiconductor substrate (Lin: [0023], Fig. 4: sidewall of trench 124 is sloped)..
Regarding claim 7: Lin, Manda and Chen teaches the claim limitation of the method of claim 1, on which this claim depends,
further comprising forming an interconnect structure (Lin: [0018]: 116/118) on the first side of the semiconductor substrate (Lin: 102).

Claims 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0061062 A1) in view of Chen et al  (US 2012/0025199 A1).
Regarding independent claim 8: Lin teaches (e.g., Figs. 1-9) a method comprising:
doping a semiconductor substrate to form a radiation-sensing region ([0012]: radiation-sensing region 108 are doped region of a semiconductor substrate 102, [0010]) in the semiconductor substrate (102), 
a first surface of the radiation-sensing region being level with a first surface of the semiconductor substrate (top surface of the radiation-sensing region 108 is level with a top surface of the semiconductor substrate 102); 
patterning the semiconductor substrate to form a trench ([0023]: the semiconductor substrate is patterned to form trench 124), 
the trench extending from a second surface of the semiconductor substrate (from a bottom surface 106 [0021] of the semiconductor substrate 102) into the radiation-sensing region (108),
the second surface of the semiconductor substrate being opposite to the first surface of the semiconductor substrate (the bottom surface 106 of the semiconductor substrate 102 being opposite to the top surface 104 [0014] of the semiconductor substrate); and 
doping a first portion of the radiation-sensing region (108) exposed by sidewalls and a bottom of the trench to form a passivation layer ([0024] and [0026]: 126) along the sidewalls and the bottom of the trench (124). 
Lin does not expressly teach the passivation layer and the radiation-sensing region having dopants of opposite types. 
Chen teaches (e.g., Fig. 1-7 or alternatively 12) a method comprising forming a forming a passivation layer ([0016]-[0018]: 110) along sidewalls and a bottom of a trench ([0015]-[0016]: 90), the passivation comprising a second dopant type and a radiation-sensing region ([0022]-[0023]: 160) having a first dopant type;
the passivation layer comprising a doped region of the radiation-sensing region having second dopants, the first dopants and the second dopants being of opposite types ([0023]: the doping polarity of the radiation-detection devices 160-161 are opposite from the doping polarity of the doped trench liners/passivation layer 110-111).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in method of Lin and Manda, the dopant type of the radiation-sensing region and the dopant type of the passivation layer of Chen, such that the radiation-sensing region and the passivation layer have dopants of opposite types, as taught by Chen, for the benefit of reducing dark current issues due to charge leakage.
It would have been obvious because all the claimed elements were known in the prior (the passivation layer comprising a doped region, the radiation-sensing region having second dopants) art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions as semiconductor material and insulator layers, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the effective dat.e 
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 10: Lin and Chen teaches the claim limitation of the method of claim 8, on which this claim depends,
 further comprising forming a dielectric layer (Lin: [0018]: 114 comprises an interlayer dielectric ILD) in physical contact with the first surface of the semiconductor substrate ([0017] and [0020]: top surface 104 of semiconductor substrate 102).
Regarding claim 11: Lin and Chen teaches the claim limitation of the method of claim 10, on which this claim depends,
wherein a portion of the passivation layer (Lin: 126) is in physical contact with the dielectric layer (Lin: [0018]: ILD).
Regarding claim 12: Lin and Chen teaches the claim limitation of the method of claim 10, on which this claim depends,
wherein a second portion of the radiation-sensing region is interposed between the bottom of the trench and the dielectric layer, 
the second portion of the radiation-sensing region being different from the first portion of the radiation-sensing region (Lin: Fig. 9, region extending from the bottom surface of the trench 124 to the dielectric layer ILD).
Regarding claim 13: Lin and Chen teaches the claim limitation of the method of claim 8, on which this claim depends, further comprising,
wherein a portion of the passivation layer (Chen: [0016]-[0018]: 110) extends along the second surface of the semiconductor substrate (Chen: bottom surface of substrate 35 which corresponds to substrate 102 of Lin).
Regarding claim 14: Lin and Chen teaches the claim limitation of the method of claim 8, on which this claim depends, further comprising, 
before patterning the semiconductor substrate to form the trench, thinning the semiconductor substrate (Lin: from Fig. 2 to Fig. 3, the thinning process is performed before forming the trench 124 in Fig. 4; [0021] and [0023]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0061062 A1) in view of Chen et al  (US 2012/0025199 A1) as applied above and further in view of Mouli (US 2005/0151218 A1) and Chi (US 2004/0063300 A1).
Regarding claim 9: Lin and Chen teaches the claim limitation of the method of claim 8, on which this claim depends,
 further comprising depositing a higher-k dielectric material than a silicon oxide layer (Lin: [0027]: silicon nitride material 128 is a relatively high-k dielectric compared to a silicon oxide layer) in the trench.
Furthermore,
Mouli teaches (e.g., Figs. 3-11b) a method comprising forming a trench ([0046]: 24); 
Mouli further comprising depositing a high-k dielectric material ([0055]: 30) in the trench ([0046]: 24).
Chi teaches (Figs. 4-10) a method comprising forming a dielectric ([0040]: 26) in a trench ([0037] and [0040]: 19).
There is benefits of filling up a trench with a high-k dielectric ([0040] as shown in FIG. 8, a second dielectric layer 26 is deposited. The second dielectric layer is preferably a high-k dielectric material. This leads to the desirable thinner liner layer 24 of oxide for overall better coupling effect. Note that the liner oxide layer is needed for passivating the surface of trenches after etching. Some promising high-k materials include Al.sub.2O.sub.5, Ta.sub.2O.sub.5 (k.about.25), HfO.sub.2(k.about.30), . . . etc. with k&gt;20. Then, CMP with a stop on nitride is performed for planarizing the second dielectric layer, as shown in FIG. 9.).
Therefore, one of ordinary skill in the art would have recognized the benefits of filling the trench Lin as modified by Chen and Mouli with a high-k dielectric, as taught by Chi, for the benefits outline above.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0061062 A1) in view of Mouli (US 2005/0151218 A1) and Chi (US 2004/0063300 A1).

Regarding claim 16: Lin teaches the claim limitation of the method of claim 15, on which this claim depends, further comprising filling the trench with a high-k dielectric material ([0027]: silicon nitride material 128 is a relatively high-k dielectric compared to a silicon oxide layer) in the trench.
Furthermore, Mouli teaches (e.g., Figs. 3-11b) a method comprising forming a trench ([0046]: 24); 
Mouli further comprising depositing a high-k dielectric material ([0055]: 30) in the trench ([0046]: 24).
Chi teaches (Figs. 4-10) a method comprising forming a dielectric ([0040]: 26) in a trench ([0037] and [0040]: 19).
There is benefits of filling up a trench with a high-k dielectric ([0040] as shown in FIG. 8, a second dielectric layer 26 is deposited. The second dielectric layer is preferably a high-k dielectric material. This leads to the desirable thinner liner layer 24 of oxide for overall better coupling effect. Note that the liner oxide layer is needed for passivating the surface of trenches after etching. Some promising high-k materials include Al.sub.2O.sub.5, Ta.sub.2O.sub.5 (k.about.25), HfO.sub.2(k.about.30), . . . etc. with k&gt;20. Then, CMP with a stop on nitride is performed for planarizing the second dielectric layer, as shown in FIG. 9.).
Therefore, one of ordinary skill in the art would have recognized the benefits of filling the trench Lin as modified by Mouli with a high-k dielectric, as taught by Chi, for the benefits outline above.

Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0061062 A1)
Regarding claim 18: Lin teaches the claim limitation of the method of claim 15, on which this claim depends.
Although, Lin does not expressly teach that a dosage of the second dopants is in a range from about 1E11 ions/cm2 to about 1E13 ions/cm2,
Lin does disclose that at the interface of the trench a dosage of the second dopants is in a range from about 9E9 ions/cm2 to about 1E14 ions/cm2  .
Lin does teach an overlapping range with a range from about 1E11 ions/cm2 to about 1E13 ions/cm2 .
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Regarding claim 19: Lin teaches the claim limitation of the method of claim 15, on which this claim depends,
wherein an implantation depth of the second dopants is in a range from about 10 nm to about 2.5 µm.  
wherein a depth of the trench is between about 1 µm and about 10 µm (Lin: [0023]).
Lin as modified by Manda teaches an overlapping range of depth with respect to a depth of the trench, which is between about 0.25 µm and about 4 µm.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Regarding claim 20: Lin teaches the claim limitation of the method of claim 15, on which this claim depends.
Although, Lin does not expressly teach that implanting the second dopants into the sidewalls and the bottom of the trench is performed without using a mask, one of ordinary skill in the art would recognize that reducing the number of masking steps in the manufacturing a device, will increase manufacturing throughput and thus,
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date, to perform the implanting of the second dopants into the sidewalls and the bottom of the trench of the Lin, without using a mask.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826